39 Mich. App. 658 (1972)
198 N.W.2d 23
APPORTIONMENT OF VAN BUREN COUNTY BOARD OF COMMISSIONERS  1972
Docket No. 13790.
Michigan Court of Appeals.
Decided April 19, 1972.
Jones, Webb & Jones, for petitioner.
William C. Buhl, Prosecuting Attorney, for defendant.
Before: DANHOF, P.J., and McGREGOR and QUINN, JJ.
PER CURIAM.
Last year the Board of Commissioners of Van Buren County made a very early start in drafting new districts for their 15-member *660 board. The first result was a plan consistently referred to by the litigants before us as "Exhibit C". This plan utilizes census units and is referred to in the pleadings filed before us by the commission as "the most perfect 15-man board plan which can be devised short of a special census". The difference of population between the highest district and the lowest district is 336, and the population variance ratio is 1:1.094. Shortly thereafter, the commissioners modified this plan by making an actual count in and splitting some six enumeration districts. The reasons advanced by the apportionment commission for this action of the board of commissioners "were not only to achieve a better population variance between the smallest and largest districts, but to correct the elongated shape of Districts 10 and 2 in Defendant's Exhibit C".[1] This modified 15-member board plan resulted in a difference of population between the highest and lowest district of 315, or 21 less than the total population spread between the two plans. The population variance ratio in the modified plan is 1:1.087, or a difference of .007. This latter is the plan[2] that was adopted by the *661 Van Buren Apportionment Commission on February 10, 1972.
The petitioner requests this Court to declare the 15-man plan adopted by the Van Buren Apportionment Commission as unconstitutional and submits his own plan for a five-member board, which contains a difference of 30 between the district with the highest population and the district with the lowest population. The population variance ratio in this five-member plan is 1:1.003.
Before we discuss the merits of the constitutional question involved, we believe it advisable to refer the parties to our opinion in In Re Apportionment of Ionia County Board of Commissioners  1972, 39 Mich. App. 676 (1972). Therein they will find a detailed explication of the methodology of apportionment under the statute. In particular, we would call to the attention of the litigants in this cause the definition we have given of the statutory phrase "special census". Both parties have misunderstood the statutory phrase "special census" and, as a result, have extensively briefed this matter as an issue. However, what the parties vigorously argue over as the "special census" was nothing more than the statutorily permissible "actual population count" which may be used for the "division of official census units to meet the population standard".[3]
We must, however, point out to the Van Buren County Apportionment Commission that their use of the statutory technique of "an actual population count" was not conducted for the sole reason permitted *662 by the statute. The statute is explicitly clear that the only reason that can justify an actual population count for the purpose of splitting a census unit is meeting the standard of districts of equal population. The statute does not permit the splitting of a census unit "to correct the elongated shape of districts", as was done in this instance. There is one and only one overwhelming concern in the guidelines for apportionment of county boards of commissioners, and that is that the districts be of equal population. Consequently, to permit any apportionment commission to depart from the United States Census units for any reason other than to achieve population equality is to open the door to the nefarious abuse of gerrymandering.
As for the second reason advanced by the apportionment commission for the splitting of census units, we have already indicated the result of their desire "to achieve a better population variance". In splitting six enumeration districts by actual count, the commission literally moved about hundreds of people to achieve a difference in the variance of population from 336 to 315, or a net gain of 21. We believe this achievement of the apportionment commission leaves much wanting. Shifting about hundreds of people simply to reduce the overall population disparity by 21 can hardly be considered significant and can hardly be construed as an expression of a good-faith effort to achieve population equality.[4] We would refer the commission to our *663 opinion in In Re Apportionment of Cass County Board of Commissioners  1972, 39 Mich. App. 671 (1972), for the proper reason and the proper method to be employed in the splitting of census units. Furthermore, we would emphasize that each person moved when splitting a census unit must be accounted for and justified solely for the purpose of achieving population equality.
We have previously stated "that any plan which contains a variance ratio in excess of 1:1.10 is of doubtful constitutionality. However, this is not to say that any plan which may have less than the above-stated ratio will be automatically approved. Upon review, the drafters of the plan are required to justify all population variances and demonstrate a good-faith effort to achieve population equality."[5] Consequently, we hold that the plan adopted by the Van Buren County Apportionment Commission is *664 in violation of the equal protection clause of the Fourteenth Amendment of the United States Constitution and the statute.
The commission contends that "The apportionment commission has the right to choose the size of the board of commissioners when it apportions the county * * * Once the number is chosen, the apportionment commission, so long as it follows the guidelines set forth by statute * * * and the court's interpretation thereof, cannot be challenged."[6]
Although the reduction of the size of the board generally tends to reduce the population variance ratio, it is simply not mathematically correct as the commission states, that the ratio is reduced in each instance. Mathematically, the size of the population variance ratio in relation to the size of the board chosen is dependent upon the unique set of census figures that are available in the individual case. It is the number of the census units, the various population numbers within each census unit, and the contiguity of the various census units, which result in the substantial variety of possible combinations.[7]
For example, the petitioner has already demonstrated to us that the first plan drawn by the board of commissioners without the splitting of census units is not the "most perfect 15-man board plan which can be devised". Without splitting any census units, the petitioner has submitted a 15-man plan which has a population difference between the highest *665 and lowest districts of 245, for a population variance ratio of 1:1.068. This removes slightly less than half of the population disparity in the plan adopted and does so without the splitting of any census units.
The point is that if an apportionment commission feels strongly as to what the size of the board of commissioners should be for their county  as long as the board size is within the permissible range of the statute[8]  they should be able to achieve population equality in most instances, if they follow the methodology established under the statute. However, if for some reason, an apportionment commission is unable to achieve constitutionally and statutorily acceptable districts of equal population unless they change the size of the board of commissioners from that desired, then they must do so.[9] The Constitution unequivocally mandates equality. If the choice is reduced to one between statutory discretion as to the size of the board and constitutional equality, the Constitution must prevail.
This matter is remanded to the Van Buren County Apportionment Commission with instructions that they shall draft a new plan for the apportionment of the Board of Commissioners.
The commission shall file a copy of their new plan with the Clerk of the Court of Appeals and the Secretary of State within ten days from the date of this opinion. In turn, the Clerk of this Court shall forthwith present to this panel for their further review the plan filed by the Van Buren County Apportionment Commission.
NOTES
[1]  "Defendant's additional answer in accordance with order to show cause", p. 3.
[2]  Van Buren County 15 District Plan (approved by the Van Buren County Apportionment Commission on February 10, 1972).

District


   14 3930                  Maximum Population
   13 3906                   Variance Ratio             1:1.087
   8  3905
   3  3820                  Minimum Population
   1  3759                  Electing a Majority         29,343 or
   7  3758                                              52.24%
   5  3752      26,830
      ____        or        Average Population of       3745
                47.76%      District                    Total=56,173
   6  3751
   2  3727                  Deviation of Largest        185 or 4.49%
   9  3701                  District from Average       Total=3930
   12 3651
   11 3645
   14 3632                  Deviation of Smallest       130 or 3.47%
   10 3621                  District from Average       Total=3615
   4  3615      29,343
      ____        or
                52.24%

[3]  MCLA 46.404(a); MSA 5.359(4)(a).
[4]  We must emphasize that at most only two plans were ever seriously considered by the apportionment commission. Both were 15-man plans originally drafted by the incumbent board of commissioners, and not by the apportionment commission. The first was "Exhibit C" drawn along the lines of census units; and the second was the adopted plan, which was a modification of Exhibit C, in that six out of 95 census units were split. The only other plan before the apportionment commission was petitioner's five-man plan, but the minutes indicate it was ignored. The constitutional good-faith issue is, therefore, highlighted here in two respects:

(1) There is no evidence that the apportionment commission even explored the possibilities of any other rize board, or indeed any other possible variation of a 15-man board so as to achieve the goal of districts of equal population. This self-limitation does not reveal a very searching good-faith attempt to plumb the depths of population equality. (Note, infra, how petitioner was able to easily come up with a 15-man plan that eliminated more than half the disparity.)
(2) Nor is there any evidence that the commission ever exercised its own responsibility of exploration; rather, it refused to consider any plans other than the two which were drafted by the board of commissioners. This not only suggests the lack of good faith in pursuing districts of equal population, it opens the door to the charge that the apportionment commission was nothing more than a rubber stamp for the incumbent board of commissioners.
The record contains the statement that one of the prime virtues of the plan adopted was that it preserved an electoral district for each incumbent. We question whether preservation of incumbents' districts has any relevance to a good-faith attempt to achieve population equality. League of Nebraska Municipalities v Marsh, 242 F Supp 357 (D Neb, 1965), app dis, 382 U.S. 1021; 86 S. Ct. 642; 15 L. Ed. 2d 537 (1966); Dusch v Davis, 387 U.S. 112; 87 S. Ct. 1554; 18 L. Ed. 2d 656 (1967).
[5]  Apportionment of Muskegon County Board of Commissioners  1970, 23 Mich. App. 156, 162 (1970).
[6]  "Defendant's brief", p. 4.
[7]  Cf. In re Apportionment of Ionia County Board of Commissioners  1972, 39 Mich. App. 676 (1972), where the lowest population variance ratio of 1:1.17 was achieved in both a 5-man board and an 11-man board by an effort of combining political subdivisions. A total of 13 plans, ranging from 5-man to 14-man boards were considered.
[8]  MCLA 46.402; MSA 5.359(2).
[9]  On point is Beens v Erdahl, 336 F Supp 715 (D Minn, 1972) where a Federal district court ordered the size of the Minnesota Legislature reduced for the purpose of achieving districts of equal population.